Citation Nr: 0829919	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran testified before a Decision Review Officer in 
August 2005.  A transcript of the hearing is of record.


FINDING OF FACT

A chronic genitourinary disorder was not manifested in active 
service and there is no etiological relationship between the 
veteran's current genitourinary disorder and his active 
service.


CONCLUSION OF LAW

A chronic genitourinary disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2003.  
The RO's July and August 2003 notice letters advised the 
veteran what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies. 

The Board acknowledges the July and August 2003 letters did 
not specifically inform the veteran of the elements of a 
service connection claim.  However, the Board finds that the 
veteran demonstrated actual knowledge of the need to submit 
evidence regarding an etiological link between the veteran's 
current disability and his active service (veteran stated in 
his notice of disagreement that his current condition began 
shortly after entering active service).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of notice is non-prejudicial 
to the veteran, and that the Board may proceed with its 
decision. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant).

Furthermore, the Board notes that the veteran was not 
provided notice regarding the evidence and information 
necessary to establish a disability rating and effective date 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  However, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot, and the absence of notice regarding these elements 
should not prevent a Board decision.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  See also Sanders, supra.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Iron 
Mountain VA Medical Center (VAMC) have also been obtained.  
The appellant has identified private treatment records that 
could be pertinent to the present appeal.  However, in a 
November 2005 statement, the veteran noted that the physician 
no longer practices and these records are unavailable.  
Therefore, VA's duty to further assist the veteran in 
locating additional records has been satisfied.  The veteran 
was afforded a VA examination for his claim in September 
2003.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that he currently suffers from a 
genitourinary disorder as a direct result of his active 
service.  Specifically, he asserts that his currently 
diagnosed benign prostatic hypertrophy is related to an in-
service diagnosis of urethritis and prostatitis.

While the evidence reveals that the veteran currently suffers 
from a genitourinary disorder, diagnosed as benign prostatic 
hypertrophy, the competent, probative evidence of record does 
not etiologically link the veteran's current disability to 
his service or any incident therein.  Service medical records 
indicate the veteran sought treatment for recurrent episodes 
of urinary discharge and burning and was diagnosed with 
urethritis and prostatitis.  A December 1966 Report of 
Medical Examination, completed upon the veteran's separation 
from active service, indicates a normal genitourinary 
clinical evaluation.

The veteran continued to seek treatment for prostatitis after 
separation from service until approximately 1971.  However, 
there is no evidence of record that he sought treatment for 
this condition, or any other genitourinary disorder, between 
1971 and January 2003, a period of over 30 years.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

The veteran was afforded a VA examination in September 2003, 
during which the examiner noted the veteran's history of 
urethritis and prostatitis.  After reviewing the veteran's 
service medical records and claims folder, and examining the 
veteran, the VA examiner stated that, to a high degree of 
medical certainty, the veteran's currently diagnosed benign 
prostatic hypertrophy is unrelated to in-service urethritis 
and prostatitis.  The Board observes that this medical 
opinion was rendered after the VA examiner consulted both 
pertinent medical literature as well as a board-certified 
urologist and two board-certified internal medicine 
specialists.

In sum, the Board finds that there is no evidence of a 
chronic genitourinary disorder in service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current benign prostatic hypertrophy and his 
urethritis and prostatitis during active service.  The 
preponderance of the evidence is against this aspect of the 
veteran's claim.  The veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
present genitourinary disorder is the result of in-service 
injury or illness, and the length of time between his last 
episode of prostatitis and current treatment weighs against 
granting the veteran's claim.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed genitourinary disorder arises from 
his in-service illness.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a genitourinary disorder, and the benefit of the doubt rule 
does not apply. See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a genitourinary disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


